DETAILED ACTION
This Non-Final Office Action is responsive to Applicant’s Amendment filed on 01 Feb 2021 in which claim status is: 
Amended Claims: 1, 3-4, 11, and 13-14
Canceled Claims: 2 and 12
Claims 1, 3-11, and 13-20 are currently pending and under examination, of which claims 1 and 11 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
Response to Amendments
The rejection under 35 U.S.C. 102 is withdrawn as necessitated by applicant’s amendments.  Remarks dated 02/01/2021 regarding the prior art have been considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments. Updated search and consideration is given in view of present claim status as follows

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  A period is missing at the end of each claim. Form of the claims should be in a single sentence ending with a period per MPEP 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019) which is now largely incorporated into MPEP 2106.05.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims are directed to one of the four statutory categories. Claims 1 and 3-10 are a system/machine and claims 11 and 13-20 are a method/process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claim recites an abstract idea as mathematical calculations. Specifically, the limitations disclose: 
puncture at least one selection among the feature map and a kernel by setting a value of an element at index (w, h) of the at least one selection to zero when ((w+h) modulo d) – s = 0 
convolve the feature map with the kernel to generate a first convolved output

Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the functionality is performed by a convolutional neural network (CNN) to classify images and by one or more computers having computer-readable medium, the computer hardware is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further the input image amounts to mere data gathering per MPEP 2106.05(g)(h) and the  CNN does not meaningfully limit the claims beyond field of use. Convolution between feature map and kernel have been known since at least the late 1980s as supported by reference LeCun et al., “Backpropagation Applied to Handwritten Zip Code Recognition” circa 1989.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—as noted above, the elements are identified with respect to MPEP 2106.05. The courts have routinely found that performing calculations in combination with general computer hardware does not amount to significantly more. Such findings are reflected by Diamond v. Diehr 450 U.S. 175, 209 USPQ 1 (1981) or more recently TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination 
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claim 1, which recites a method for same, as well as to dependent claims 3-10 and 13-20.
Dependent claims 3 and 13 disclose “wherein… ((w+h) modulo d) – s = 0” and “wherein… ((w+h) modulo d) – s ≠ 0” accorded by a masking matrix. This is considered part of the abstract idea, mathematical calculations.
Dependent claims 4 and 14 disclose “convolving the feature map, unpunctured… to generate a second convolved output” and “evaluating the accuracy of the first convolved output according to an error cost function”. Both the error cost function and the second convolving are considered part of the abstract idea, mathematical calculations.
Dependent claims 5 and 15 disclose “puncturing the at least one selection according to variations of the shift value s to determine an optimal shift value that minimizes the error cost function”. This further describes the abstract math limitation of puncturing as optimized by a function for error cost which is identified as an additional mathematical calculation.
Dependent claims 6 and 16 disclose “puncturing the at least one selection according to variations of the puncture interval value d to determine an optimal shift value that minimizes the error cost function”. This further describes the abstract math limitation of puncturing as optimized by a function for error cost which is identified as an additional mathematical calculation.
Dependent claims 7 and 17 disclose “performing backpropagation to adjust the values… by calculating gradients of the error cost function”. Once again, error cost function is math as is calculating gradients. Mathematical calculations are replete.
Dependent claims 8 and 18 disclose “performing backpropagation adjusts only the values of the elements of the kernel that are not set to zero”. Calculation of only certain values remains a calculation which is the abstract idea.
Dependent claims 9 and 19 disclose “calculate a maximum value”, “determine the maximum position”, and “calculate a value at the maximum position”. This is considered part of the abstract idea, mathematical calculations.
Dependent claims 10 and 20 disclose “setting the value of an element at index (w, h, c) of the at least one selection to zero when: “((w+h+c) modulo d) - s = 0”. This is considered part of the abstract idea, mathematical calculations.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 10-11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Shi et al., “Real-Time Single Image and Video Super-Resolution Using an Efficient Sub-Pixel Convolutional Neural Network”, hereinafter Shi, in view of 
Anwar et al., “Structured Pruning of Deep Convolutional Neural Networks”, hereinafter Anwar, in view of
With respect to claim 1, Shi teaches: 
A convolutional neural network (CNN) system implemented by one or more computers for generating a classification for an input image received by the CNN system {Shi [Abstract] “we present the first convolutional neural network (CNN) capable of real-time SR of 1080p videos on a single K2 GPU”. Figs 5-6 illustrate input images, and computer hardware is GPU and/or CPU core per Fig 2 caption}, the CNN system comprising: 
a sequence of neural network layers {Shi [P.1876] “network composed of L layers” illustrated Fig 1 “convolution layers”, [P.1879 RtCol] “first and last layer”} including at least one non-transitory computer-readable medium that stores instructions {Shi [P.1880 Sect3.5 ¶1] “python/theano implementation is used to improve the efficiency based on the Matlab codes” are instructions stored in [P.1876 Blt.1] “memory”} to: 
derive a feature map based on at least the input image {Shi [P.1875] Fig 1 “feature maps extraction” e.g., [P.1877 Sect2.2 ¶3] “produces a HR image from LR feature maps” where [Abstract] “the low resolution (LR) input image is upscaled to the high resolution (HR)” further illustrated Figs 4-6}; 
puncture at least one selection among the feature map and a kernel by setting a value of an element at index (w,h) of the at least one selection to zero when ((w+h) modulo d) - s = 0, where s is an integer, shift value; d is an integer, puncture interval value > 1; and w and h are index values of the element {Shi [P.1877 Sect2.2 ¶2] “mod(ks, r) = 0” is puncturing by setting to zero as modulo operation. The element ‘r’ is identified as stride per [P.1876 Sect2.1 ¶1] and element ks is identified as filter size. Filter corresponds to kernel (as is noted by instant specification [0003]) and stride corresponds to the amount of shift. Further, indexing is taught per [P.1877 Sect2.2 ¶2] “mod(x, r), mod(y, r) where x, y are the output pixel coordinates” where respectively, coordinates (x, y) is (w, h) index. Finally, functionality considers PS periodic shuffling operator per equation 4 and fractional stride with [P.1879 Sect3.2 ¶1] “stride of (17-∑mod(f, 2)) x r”. The technical effect is [P.1876 Blt.1] “lower the computational and memory complexity” as [P.1877 Sect2.2 RtCol] “r2 times faster” which is the advantage set forth by the instant application [0028] “computational complexity reduces by p^2… stride p” merely relabels the variable of stride from p to r as in Shi. See below for italicized value > 1}; 
convolve the feature map with the kernel to generate a first convolved output {Shi [P.1876 Sect.2 ¶2] “we first convolve IHR using a Gaussian filter” e.g., [Abstract] “HR output”. Filter corresponds to kernel (as is noted by instant specification [0003]). [P.1876 Sect2.1] “multiplication of each input pixel by a filter” as pixel of image feature maps Fig 1}; and 
However, Shi does not expressly teach the above italicized “puncture interval value > 1” nor does Shi specify the output as “classification”.
generate the classification for the input image based on at least the first convolved output {Anwar [P.3 Sect.2] “CNN employs fully connected layers for classification”}.
Both deficiencies are cured by Anwar. Anwar teaches “Intra-kernel strided pruning” by which the effect is illustrated per Fig 2(b) as below. This aligns commensurate with instant application Figs 3-5. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine the structured sparsity of Anwar with the modulo operation of Shi for the advantage “associates an offset as the starting index and the stride size with each kernel. Figure 3 shows how the strided sparsity and a simple constraint can reduce the size of feature and kernel matrices. The intra kernel strided pruning has the potential to bridge the gap between pruning and its computational advantages. Combined with convolution learning, it can significantly reduce the computational cost”  and/or “intra-kernel strided sparsity along with convolution lowering can significantly reduce the computational complexity of convolutions” (Anwar [P.4 ¶3], [P.10 Sect.5]). See also “reduction in the total storage size providing advantages for on-chip memory” (Anwar [Abstract]).

    PNG
    media_image1.png
    337
    292
    media_image1.png
    Greyscale


Claim 2 (Canceled).

With respect to claim 3, the combination of Shi and Anwar teaches the CNN system of Claim 1, wherein 
	to puncture the at least one selection among the feature map and the kernel includes performing dot product of the at least one selection with a masking matrix, wherein the value of an element at index (w, h) of the masking matrix is zero when: ((w+h) modulo d) – s = 0, and wherein the value of the element at index (w, h) of the masking matrix is one when: ((w+h) modulo d) – s ≠ 0 {Anwar [P.7 Sect.5 ¶1]  “Fig. 8 shows a mask matrix” for which the product is [P.3 Sect.2] “MAC operations”. Further, [P.4 Sect3.1 ¶3] “intra-kernel sparsity, which forces some weights into zero valued ones” as illustrated per Fig 2(b) teaches setting the element to zero. Nonzero elements are one as evidenced by the binary matrix composition and replete references to sparsity}

With respect to claim 10, the combination of Shi and Anwar teaches the CNN system of claim 1, wherein 
	the cyclic shifted pattern shifts in a third dimension such that to puncture the at least one selection among the feature map and a kernel includes setting the value of an element at index (w, h, c) of the at least one selection to zero when: ((w+h+c) modulo d) – s = 0, where s is an integer, shift value; d is an integer, puncture interval value > 1; and w, h, and c are index values of the element {Shi [P.1876 Sect.2 ¶1] “tensors of size H x W x C” is three dimension using same notation as application. Further, [P.1877 Sect2.2 ¶2] “PS is an periodic shuffling operator that rearranges the elements of a H x W x C * r2 tensor” teaches the dimensionality with respect to cyclic functionality}.

With respect to claim 11, Shi teaches: 
	A computer-implemented method of generating a classification for an input image, the method performed by a convolutional neural network (CNN) system implemented by one or more computers, the CNN system including a sequence of neural network layers {Shi [P.1876] “Method… In our architecture, we first apply a l layer convolutional neural network directly to the LR image, and then apply a sub-pixel convolution” comprises GPU/CPU computer elements, Figs 1-6}, the method comprising: 
	The remainder of this claim is rejected for the same rationale as claim 1. 

Claim 12 (Canceled). 
Claim 13 is rejected for the same rationale as claim 3.
Claim 20 is rejected for the same rationale as claim 10.

Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shi and Anwar in view of Chang et al., US PG Pub No 20170103308A1, hereinafter Chang.
With respect to claim 4, the combination of Shi and Anwar teaches the CNN system of claim 1. Chang teaches wherein the CNN system is further configured to fine-tune the sequence of neural network layers by:
	convolving the feature map, unpunctured, with the kernel, unpunctured, to generate a second convolved output, and evaluating the accuracy of the first convolved output according to an error cost function that compares the first convolved output and the second convolved output {Chang [0043] “uses unperforated convolution in the last few epochs to minimize test error” and [0039] “Fig 6 compares test-error rates for different perforation schemes” with context Fig 4 feature maps and convolution kernels over iterations as Fig 7/3. Additionally, [0029] “A gradient function is determined for the error function” is error cost function}.
	Chang is directed to layer operations of CNNs thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to base the MSE error of Shi on the unmodified convolution to minimize error as in Chang as applying a known technique to a known method to yield predictable results and/or in order “to inhibit any further error propagation” (Chang [0039]) which is further useful when “L2 parameter may be adjusted to a predetermined value when using separate perforation maps” (Chang [0039]).

With respect to claim 5, the combination of Shi, Anwar, and Chang teaches the CNN system of claim 4, wherein the CNN system is further configured to fine-tune the sequence of neural network layers by 
puncturing the at least one selection according to variations of the shift value s to determine an optimal shift value that minimizes the error cost function {Anwar [P.7 Sect.4 ¶2] “L2 error minimization” minimizes error function, and [P.6 Sect3.2] “We evaluate the misclassification rate (MCR) on the evaluation set… by perturbing the pruning mask” suggests optimization of shift}.

With respect to claim 6, the combination of Shi, Anwar, and Chang teaches the CNN system of claim 4, wherein the CNN system is further configured to fine-tune the sequence of neural network layers by
	puncturing the at least one selection according to variations of the puncture interval value d to determine an optimal puncture value that minimizes the error cost function {Chang [0040] “L2 parameter may be adjusted to a predetermined value when using separate perforation maps” wherein predetermined value corresponds to variation of perforation interval, as it employs different perforation patterns; [0043] “minimize the test error”; Fig 8 illustrating error reduction. See also Figs 6, 9, [0027] “kernels and biases, which are refined”}.

With respect to claim 7, the combination of Shi, Anwar, and Chang teaches the CNN system of claim 4, wherein the CNN system is further configured to fine-tune the sequence of neural network layers by
	performing backpropagation to adjust the values of the elements of the kernel by calculating gradients of the error cost function with respect to the elements of the kernel and minimizing the error cost function {Chang [0025] “backpropagation algorithm can be used to learn the weight values of the kxkxMxN filters”; [0029] “gradient function is determined for the error function”; [0043] “minimize test error”}.

Claims 14-17 are rejected for the same rationale as claims 4-7, respectively.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shi, Anwar, and Chang in view of Li et al., “Enabling Sparse Winograd Convolution by Native Pruning”, hereinafter Li.
With respect to claim 8, the combination of Shi, Anwar, and Chang teaches the CNN system of Claim 7. Li teaches wherein
	the at least one selection includes the kernel, and performing backpropagation adjusts only the values of the elements of the kernel that are not set to zero by the puncturing {Li [P.4 Sect.4] “backward propagation of Winograd layers is implemented by Equations 8 and 9” is backprop whereby [P.6 ¶1] “During fine-tuning, the zero parameters obtained from the pruning step are fixed, while the network is trained to adjust the other non-zero parameters” teaches adjusting only non-zero elements. Finally, [P.8 Sect7.3 ¶1] “sparsity patterns with one non-zero represent shifting and scaling. Essentially, sparse convolution in spatial domain provides flexibility for each input and output channel to choose kernel shapes and shifts” teaches kernel shift as flexible choice for computation of convolution}.
	Li is directed to sparsity patterns and pruning for CNN convolutional neural networks thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the backpropagation disclosed by Li in combination with Shi and Anwar because “steering of the training process such as pruning becomes possible and straightforward” (Li [P.2 ¶2]) and/or to implement “sparse Winograd convolution” (Li [P.9 Sect.8]). 

Claim 18 is rejected for the same rationale as claim 8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shi and Anwar in view of Liu et Turahkhia, “Pruning of Winograd and FFT Based Convolution Algorithm”, hereinafter Liu.
With respect to claim 9, the combination of Shi and Anwar teaches the CNN system of Claim 1. Liu teaches wherein the sequence of neural network layers is further configured to:
determine the maximum position corresponding to the maximum value in the first convolved output {Anwar [P.4 ¶3] “associates an offset as the starting index and the stride size with each kernel” where size of stride yields maximum position}, and 
	calculate a value at the maximum position using an unpunctured form of the at least one selection {Anwar [P.5] Fig 3 matrix empirically demonstrates values at maximum position with nonzeros corresponding to unpunctured form}.
	However, the combination of Shi and Anwar does not disclose “calculate a maximum value in the first convolved output”.
	Liu teaches: 
calculate a maximum value in the first convolved output using the at least one selection {Liu [P.3 ¶3] “ absolute value of transformed kernel” and/or [P.4 RtCol] “absolute values of the weights for pruning” is max value for convolution},
	Liu is directed to pruning and structured sparsity in convolutional neural networks thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to calculate max/absolute value as disclose by Liu in combination with Anwar and Shi in order to allow for “pruning threshold is set according to the pruning rate and the value of each element in the sorted array” (Liu [P.4 ¶2]).

    PNG
    media_image2.png
    162
    751
    media_image2.png
    Greyscale


Claim 19 is rejected for the same rationale as claim 9.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al., “Efficient Sparse-Winograd Convolutional Neural Networks” disclosure details sparsity mask, see Fig 1.
Werner et al., US Patent 10,482,155B2 “Winograd Algorithm on a Matrix Processing Architecture” discloses CNN hardware embodiments.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124      
                                                                                                                                                                                                  /MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124